Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 11/19/2021.  Claims 1-27, 30, 32-39, 45-47 are cancelled; claims 28, 40, 44, 48 are currently amended.  Accordingly, claims 28-29, 31, 40-44 and 48-49 are currently pending in the application. 


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Blodgett on 12/16/2021 (cf. interview summary).

Claim 28:
Insert “the group consisting of” after “selected from” (line 8) and before “lysine, an inorganic salt” (line 8).
Replace “about” (11) after “polyol is present in” (lines 10-11) and before “30 wt% as a function” (line 11) with “amount of”.
Insert “and wherein the polyol is selected from the group consisting of glycerol, ethylene glycol, polyethylene glycol 400, trimethylolpropane, 
Claim 44:
Delete “sucrose,” (line 4) after “dihydroxyacetone” (line 4) and before “tagatose” (line 4).

Statement of Reasons for Allowance

The closest prior art of record do not teach a method comprising solvating a water-soluble pre-reacted binder composition comprising a reaction product of at least one reducing sugar, at least one polyamino acid composition selected from lysine, an inorganic salt of lysine and an organic salt of lysine and at least one additional component comprising a polyol in amounts of 30% by weight as a function of polyamino acid concentration and wherein the polyol is selected from the group consisting of glycerol, ethylene glycol, polyethylene glycol 400, trimethylolpropane, tris(hydroxymethyl)aminomethane, pentaerythritol, propane-1,2-diol, propane-1,3-diol, diethyleneglycol, and triethylene glycol.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764